 



Exhibit 10.1

PURCHASE AND SALE AGREEMENT

     THIS PURCHASE AND SALE AGREEMENT is dated as of the Effective Date
specified in Article I below by and among the entities identified on Schedule 1
— Sellers attached hereto (individually, a “Seller”, and collectively,
“Sellers”) and U-STORE-IT, L.P., a Delaware limited partnership (“Buyer”).

RECITALS:

     WHEREAS, Sellers own the respective properties identified on Schedule 2 –
Projects and Project Acquisition Values attached hereto consisting of
sixty-seven (67) self-storage facilities, four (4) office parks and one
(1) mobile home park (together with the applicable related real and personal
property and other interests described in Article III hereof, each a “Project”,
and collectively, the “Projects”);

     WHEREAS, the direct and indirect owners of each Seller are as set forth on
Schedule 3 - Ownership Structure attached hereto and made a part hereof; and

     WHEREAS, Sellers desire to convey to Buyer, and Buyer desires to accept the
conveyance of, the Projects, all on the terms and conditions hereinafter set
forth.

     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements set forth herein, the parties hereto agree as follows:

Article I.

GENERAL INFORMATION

     The following general information is used throughout this Agreement:

     1.1 Title Company: Chicago Title Insurance Company

     1.2 Effective Date: March 1, 2005

     1.3 Land: The real property portion of the Projects.

     1.4 Acquisition Value: The sum of Two Hundred Seventeen Million Dollars
($217,000,000). The Acquisition Value allocable to each Project is as shown on
Schedule 2 - Projects and Project Acquisition Values attached hereto. The
allocation of Acquisition Value among the Projects shall be used for purposes of
(i) determining the amount of the Title Policy (as defined in Article II) for
each Project, (ii) determining the portion of the Acquisition Value attributable
to any Project that is the subject of a Project Withdrawal (as defined in
Sections 6.3 and 12.4) or an Approval Delay or Approval Withdrawal (each as
defined in Section 4.2), and (iii) determining the value upon which any required
transfer taxes, deed stamps or conveyance fees are to be paid. The Acquisition
Value allocable to each Seller (with respect to each Seller, the “Seller
Acquisition Value”) is as shown on Schedule 4 — Allocation of Acquisition Value
attached hereto. The allocation of Acquisition Value among the Sellers shall be
used for purposes of determining the amount of Seller Cash Consideration (as
defined in Section 4.3) and

 



--------------------------------------------------------------------------------



 



Seller Unit Consideration (as defined in Section 4.3) allocable to each Seller
pursuant to Section 4.3.

     1.5 Earnest Money: The sum of One Million Dollars ($1,000,000) Earnest
Money to be deposited by Buyer with the Escrow Agent (as defined in Section 4.1)
within three (3) business days after the Effective Date, together with all
interest accrued thereon.

     1.6 Inspection Period: 7:00 P.M. Eastern Standard Time ninety (90) days
after the Effective Date.

     1.7 Closing Date: A date before thirty (30) days after expiration of the
Inspection Period; provided, however, in the event the Closing (as defined in
Article II) should occur on a Friday, Saturday, Sunday or Monday, the Closing
Date shall be the next following Tuesday.

     1.8 Place of Closing: Through escrow closing at the offices of the Escrow
Agent.

                 

    1.9   Notices, Buyer:   U-Store-It, L.P.

              6745 Engle Road, Suite 300

              Cleveland, Ohio 44130

              Attn: Steven G. Osgood, President & Chief Financial Officer

              Fax:     (440) 234-5899

              Phone: (440) 234-0700

              E-mail: steveo@u-store-it.com
 
               

          with a copy to:   Hurtuk & Daroff Co., L.P.A.

              Parkland Terrace

              6120 Parkland Boulevard, Suite 100

              Cleveland, Ohio 44124

              Attn: Kurt J. von Boeselager, Esq.

              Fax:     (440) 605-6666

              Phone: (440) 605-6667

              E-mail:kvb@hurtukdaroff.com
 
               

          Notices, Sellers:   National Self Storage

              c/o The Schomac Group, Inc.

              535 North Wilmot Road, Suite 203

              Tucson, Arizona 85711

              Attn: Dennis Winans, President and Chief Financial Officer

              Fax:     (520) 887-4594

              Phone: (520) 577-9898

              E-mail: dwinans@schomacgroup.com

2



--------------------------------------------------------------------------------



 



                 

          with a copy to:   George J. Feulner, Esq.

              310 South Williams Circle, Suite 240

              Tucson, Arizona 85711

              Fax:     (520) 624-7034

              Phone: (520) 622-4866

              E-mail: feulnergeorgej@qwest.net

Article II.

DEFINITIONS

     The terms defined in Article I and this Article II, whenever capitalized,
shall have the meanings set forth below and in Article I, whenever such terms
are used in this Agreement and all Exhibits hereto, unless the context clearly
indicates a different meaning:

     “Agreement”. This instrument, together with all exhibits, addenda,
schedules and amendments thereto.

     “Buyer’s knowledge” (or any form of such term, such as “knowledge of Buyer”
or “known to Buyer” etc.) means the actual knowledge of the officers, partners,
members, shareholders, agents and representatives of Buyer after due inquiry and
shall not include any constructive or implied knowledge or the actual knowledge
of any other person or entity.

     “Class A Units”. Class A Units (as defined in the Partnership Agreement).

     “Class B Units”. Class B Units (as defined in the Partnership Agreement).

     “Closing”. The consummation of the transactions contemplated by this
Agreement, including the transfer of the Projects to Buyer and receipt of the
Acquisition Value by Sellers.

     “Current Funds”. Wire transfer of current federal funds in accordance with
wiring instructions to be provided by Sellers or the Escrow Agent, or such other
forms of immediately available funds as may be acceptable to Sellers.

     “Encumbrance”. Any security interest, pledge, mortgage, lien (including
environmental and tax liens), charge, easement, encumbrance, adverse claim,
preferential arrangement, or restriction of any kind, including, without
limitation, any material restriction on the use, voting, transfer, receipt of
income or other exercise of any attributes of ownership.

     “Management Company”. National Self Storage Management, Inc.

     “Partnership Agreement”. The Second Amended and Restated Agreement of
Limited Partnership of Buyer, as amended.

     “Permitted Exceptions”. Those matters subject to which title to the
Projects shall be conveyed to Buyer in accordance with Section 6.3 hereof.

3



--------------------------------------------------------------------------------



 



     “Principals”. W. Michael Schoff, The Schomac Group, Inc., Tedco, Inc.,
Robert H. Schoff Revocable Trust Dated August 6, 2002, Susan A. Harris Revocable
Trust Dated November 9, 1999, San Simeon Investments IV L.P. and Trust B of the
Charles E. Schoff Family Revocable 1975 Trust.

     “Designated Principals”. W. Michael Schoff and Robert H. Schoff.

     “Sellers’ knowledge” (or any form of such term, such as “knowledge of
Sellers” or “known to Sellers” etc.) means the actual knowledge of the officers
of the management company for the Projects, officers of the Seller that is a
corporation and, for those Sellers that are limited partnerships, the officers
of the corporate general partners after due inquiry and shall not include any
constructive or implied knowledge or the actual knowledge of any other person or
entity.

     “Surveys”. Surveys of the Projects, certified as of a date no earlier than
two (2) months prior to the Effective Date, made in accordance with the most
current “Minimum Standard Detail Requirements for Land Title Surveys” jointly
established and adopted by ALTA and ACSM in 1999, with Table A items requested
by Buyer.

     “Title Commitments”. The pro forma commitments for Owner’s Title Insurance
Policies to be issued to Buyer in accordance with Section 6.2 hereof.

     “Title Documents”. The documents listed in the Title Commitments as
exceptions to title to the Land and Improvements (as such terms are defined in
Article III).

     “Title Policies”. The ALTA form of Owner’s Policies of Title Insurance to
be issued to Buyer with full extended coverage in accordance with Section 9.3
hereof, with such endorsements thereto requested by Buyer.

     “Trust”. U-Store-It Trust, the general partner of Buyer.

Article III.

AGREEMENT OF TRANSFER

     Subject to the terms and conditions set forth in this Agreement, each
Seller agrees to sell, transfer and assign to Buyer, and Buyer agrees to
purchase and accept from each Seller, all right, title and interest of each
Seller in and to the following described property:

     (a) Land. The Land.

     (b) Easements. All easements, if any, benefiting the Land or the
Improvements.

     (c) Rights and Appurtenances. All rights and appurtenances, if any,
pertaining to the Land, including, without limitation, any right, title and
interest of each Seller in and to adjacent streets, alleys or rights-of-way.

     (d) Improvements. All improvements to and structures in and on the Land
(“Improvements”).

4



--------------------------------------------------------------------------------



 



     (e) Leases. All leases or other agreements in effect on the Closing Date
demising space in or providing for the use or occupancy of the Improvements or
Land (“Leases”), and all refundable tenant deposits held by Sellers, subject to
Sellers’ rights under Section 10.2.

     (f) Tangible Personal Property. The fixtures and personal property,
including, without limitation, computers, copiers, furniture, carpeting,
draperies, appliances, equipment, machinery, inventory, phones and office
supplies owned by Sellers and located at or used in connection with the Projects
(“Tangible Personal Property”).

     (g) Intangible Property. All intangible property owned or assignable by
Sellers pertaining to the Projects or the use thereof, including, without
limitation, transferable contracts, telephone numbers, all assignable guarantees
and warranties pertaining to the Improvements and the Tangible Personal Property
(including, without limitation, any construction warranties relating to the
Improvements which run to the benefit of Sellers), and specifically including
any Contracts (as defined in Section 6.1) which Buyer elects to assume
(“Intangible Property”).

     Subject to the terms and conditions of this Agreement, the Designated
Principals agree to cause the Management Company to grant Buyer a non-exclusive
license to utilize the trade names under which Sellers are transacting business
(“Trade Names”), including “National Self Storage” and “Nationwide Self
Storage”, for current Yellow Pages advertising and existing signage at the
Projects. The license shall terminate thirty (30) days after the current Yellow
Pages advertising for the applicable Project expires.

Article IV.

CONSIDERATION

     4.1 Earnest Money. Within three (3) business days after execution of this
Agreement, and as a condition precedent to Sellers’ obligations under this
Agreement, Buyer shall deposit the Earnest Money with Chicago Title Insurance
Company or an affiliate thereof (the “Escrow Agent”) in Current Funds. The
Earnest Money shall be held by the Escrow Agent in an interest bearing account
pursuant to an escrow agreement in the form of Exhibit A — Form of Escrow
Agreement hereto (“Escrow Agreement”) unless and until the Earnest Money is
disbursed by the Escrow Agent in accordance with the terms of the Escrow
Agreement. As provided in the Escrow Agreement, the Earnest Money shall be
released on the sole order of the Buyer or Buyer’s attorney at any time on or
before expiration of the Inspection Period. If the Closing occurs, the Earnest
Money will be applied to the cash portion of the Acquisition Value due at
Closing. In the event of a default by either party, the Earnest Money will be
disbursed in accordance with Article XI hereof.

     4.2 Assumption of Loans. As consideration for the sale of the Projects,
Buyer agrees to assume the outstanding principal balances of Sellers’ loans with
respect to the Properties identified on Schedule 5 — Assumable Loans attached
hereto (“Assumable Loans”). The outstanding principal balance of the Assumable
Loans shall be determined as of the Closing Date and shall not exceed
$118,000,000 on the Closing Date. Buyer’s obligation to assume the

5



--------------------------------------------------------------------------------



 



Assumable Loans is subject to Buyer’s receipt of any required approvals therefor
from the respective lenders thereof on terms acceptable to Buyer, acting
reasonably. Buyer shall exercise good faith efforts to obtain such approvals as
of the Closing Date, and Seller agrees to cooperate with Buyer in such efforts.
If Buyer is unable to obtain a required lender approval with respect to any
Assumable Loan(s) by the Closing Date despite the exercise of good faith effort
therefor, the Closing Date with respect to the Project(s) as to which such
Assumable Loan(s) relate shall be extended to the third business day next
following receipt of such approval(s) (“Approval Delay”). If, despite Buyer’s
continued good faith efforts to obtain the approval(s) of lender(s) with respect
to the Assumable Loan(s), Buyer is unable to obtain such approval(s), Buyer
shall so notify Sellers in writing, whereupon this Agreement shall terminate
with respect to the applicable Project(s) associated with such Assumable
Loan(s), and the Acquisition Value and applicable Seller Acquisition Value shall
each be reduced by the allocable portion thereof attributable to such Project(s)
(any such termination as to a Project and reduction of Acquisition Value being
an “Approval Withdrawal”).

     4.3 Payment of Acquisition Value. The Acquisition Value shall be paid as
described in this Section 4.3. On the Closing Date, Buyer shall deliver to each
Seller (a) the Seller Cash Consideration for such Seller, (b) the Seller Unit
Consideration for such Seller and (c) if (and only if) a Make-Whole Notice shall
have been delivered pursuant to Section 4.4, the Seller Make-Whole Cash
Consideration for such Seller. The term “Seller Cash Consideration” with respect
to a Seller shall be defined as Current Funds in an amount equal to (a) the
Seller Consideration Amount for such Seller multiplied by (b) the Seller Cash
Percentage for such Seller. The term “Seller Consideration Amount” with respect
to a Seller shall equal (a) the Seller Acquisition Value for such Seller, minus
(b) the principal balance as of the Closing Date of the Assumable Loans of such
Seller assumed by Buyer, plus or minus (c) the adjustments and prorations
provided herein with respect to the Projects owned by such Seller. The term
“Seller Cash Percentage” with respect to a Seller shall be the percentage
applicable to such Seller set forth on Schedule 4 – Allocation of Acquisition
Value. The term “Seller Unit Consideration” with respect to a Seller shall be
defined as a number of Class B Units obtained by dividing (a) the difference
obtained by subtracting (1) the amount of Seller Cash Consideration for such
Seller from (2) the Seller Consideration Amount for such Seller, by (b) the
Stated Class B Unit Price. The term “Stated Class B Unit Price” shall be $16.75.
The term “Seller Make-Whole Cash Consideration” with respect to a Seller shall
be an amount equal to (a) the number of Class B Units comprising the Seller Unit
Consideration for such Seller multiplied by (b) the difference obtained by
subtracting (1) the Closing Class B Unit Price from (2) $16.00 (the “Minimum
Class B Unit Price”). The term “Closing Class B Unit Price” shall equal the
average of the closing prices of common shares of the Trust on the New York
Stock Exchange (“NYSE”) as reported in The Wall Street Journal for each of the
10 consecutive Trading Days in the period ending five Trading Days prior to the
Closing Date. “Trading Day” shall mean a day on which the NYSE is open for
trading. The Stated Class B Unit Price, the Minimum Class B Unit Price and the
Closing Class B Unit Price shall each be appropriately adjusted, if applicable,
by the Conversion Factor (as defined in the Partnership Agreement) if the
Conversion Factor shall be a number other than one (1). Each Seller shall have
the right, upon written notice received from such Seller no less than two
(2) days prior to the Closing Date, to cause Buyer to issue the Seller Unit
Consideration issuable to such Seller pursuant to this Section 4.3 to the
Principals that are direct or indirect equity owners of such Seller, as
described on Schedule 10 — Allocation of Seller Unit

6



--------------------------------------------------------------------------------



 



Consideration (and the issuance by Buyer to such Principals shall satisfy the
obligation of Buyer under this Section 4.3 to issue the Seller Unit
Consideration to such Seller).

     4.4 Special Termination Right. In the event the Closing Class B Unit Price
is less than the Minimum Class B Unit Price, then Sellers shall have the right
to terminate this Agreement by delivering a written notice (a “Seller
Termination Notice”) to Buyer no less than three (3) Trading Days prior to the
Closing Date; provided, however, that such Seller Termination Notice shall be
null and void (and such termination by Sellers shall not take effect) in the
event Buyer delivers to the Sellers no less than one (1) Trading Day prior to
the Closing Date a written notice (a “Make-Whole Notice”) of its intention to
pay to each Seller the Make-Whole Cash Consideration applicable to such Seller
at the Closing. In the event of a termination pursuant to this Section 4.4, the
Earnest Money shall be immediately returned to Buyer.

Article V.

CONDITIONS TO CLOSING

     5.1 Conditions to Buyer’s Obligations. Except as otherwise expressly
provided in this Agreement, the obligation of Buyer to consummate the
transactions contemplated by this Agreement is subject to the satisfaction of
the following conditions on or before the Closing Date:

     (a) The representations and warranties of Sellers and Principals contained
herein shall be true and correct as of the Closing Date as if made on the
Closing Date;

     (b) Sellers shall have performed all the covenants and agreements required
to be performed by Sellers under this Agreement prior to the Closing;

     (c) Sellers shall have delivered to Buyer or Escrow Agent the items set
forth in Section 9.2(a); and

     (d) Buyer’s receipt of lenders’ written approvals which are a condition to
Buyer’s assumption of the Assumable Loans.

     5.2 Conditions to Sellers’ Obligations. Except as otherwise expressly
provided in this Agreement, the obligation of Sellers to consummate the
transactions contemplated by this Agreement is subject to the satisfaction of
the following conditions on or before the Closing Date:

     (a) The representations and warranties of Buyer contained herein shall be
true and correct as of the Closing Date as if made on the Closing Date;

     (b) Buyer shall have performed all the covenants and agreements required to
be performed by Buyer under this Agreement prior to the Closing; and

     (c) Buyer shall have delivered to the Sellers the items set forth in
Section 9.2(b).

7



--------------------------------------------------------------------------------



 



     5.3 Waivers of Conditions. Any conditions specified in this Article 5 may
be waived by the applicable party. Subject to Section 7.3 hereof, if either
Buyer or Sellers elect to proceed with the Closing, each and every condition
that is unsatisfied at the Closing shall be deemed to be waived. If a party
shall waive or be deemed to have waived any condition set forth in this
Article 5, such party shall be deemed to have fully released and forever
discharged the other party from and on account of all claims, demands or charges
with respect to the waived condition.

Article VI.

DELIVERIES AND INSPECTIONS

     6.1 Sellers’ Obligations. Upon the Effective Date and thereafter upon
Sellers’ preparation or receipt of the following, Sellers will deliver, or in
the case of Leases make available, to Buyer the following items:

     (a) Rent Rolls and Operating Statements. For each Project, (i) a current
rent roll and (ii) operating statements for calendar year 2004 and each month
thereafter up to the Closing Date.

     (b) Leases. All Leases.

     (c) Contracts. Copies of all contracts in the possession of Sellers
pertaining to the Projects (“Contracts”), including, but not limited to, service
contracts, equipment leases and maintenance contracts, but excluding any
property management contracts, all of which shall be terminated by Sellers at or
before Closing, and Sellers shall provide evidence to Buyer of any such
termination.

     (d) Other Deliveries. The other materials listed on Schedule 6 — Other Due
Diligence Deliveries.

     6.2 Buyer’s Obligations. Buyer shall be obligated to obtain the following
items:

     (a) Title Commitments. The Title Commitments.

     (b) Surveys. The Surveys.

     6.3 Title Objections.

     (a) If any exceptions appear in the Title Commitments, Title Documents or
Surveys that Buyer determines in good faith are unacceptable to it, then Buyer
shall, within the Inspection Period, provide written notice to Sellers and Title
Company of such unacceptable exception(s) (“Unpermitted Exceptions”). If Buyer
fails to disapprove an item reflected therein by written notice received by
Sellers and Title Company within the Inspection Period, Buyer shall be deemed to
have unconditionally approved such item. Notwithstanding the foregoing, monetary
liens, other than those relating to Assumable Loans to be assumed by Buyer, are
“Unpermitted Exceptions” whether or not objected to by Buyer, and must be
satisfied or released at Closing

8



--------------------------------------------------------------------------------



 



     (b) Sellers may, at Sellers’ option, attempt to eliminate or modify such
Unpermitted Exceptions to the reasonable satisfaction of Buyer, although Sellers
shall not be obligated to do so, and Sellers shall provide Buyer written notice
within five (5) business days of receipt of Buyer’s written notice of Sellers’
intention of whether or not to attempt to eliminate such Unpermitted Exceptions.
If Sellers choose not to eliminate such condition, or if Sellers fail to give
notice within the five (5) business day period set forth above of Sellers’
election to cure such condition, then within five (5) business days thereafter,
Buyer may, by notice in writing to Sellers, (i) terminate this Agreement, and
the Earnest Money shall be refunded to Buyer or (ii) terminate this Agreement
with respect to any Project(s) as to which Sellers have not agreed to eliminate
the Unpermitted Exceptions, in which event the Acquisition Value shall be
reduced by the allocable portion thereof attributable to such Project(s) (any
such election to terminate as to a Project and reduction of the Acquisition
Value being a “Project Withdrawal”). Notwithstanding the preceding sentence, if
Buyer does not terminate this Agreement within such five (5) business day
period, Buyer shall be deemed to have unconditionally accepted such title
subject to such Unpermitted Exceptions and, if the Closing occurs, Buyer shall
purchase the Projects subject to such Unpermitted Exceptions. If Sellers elect
to attempt a cure, but are unable to cure an Unpermitted Exception by the
Closing Date, then Buyer may terminate this Agreement by notice in writing to
Sellers, and the Earnest Money shall be refunded to Buyer. If the Buyer does not
so elect to terminate this Agreement, Buyer shall be deemed to have
unconditionally accepted title subject to such Unpermitted Exception and the
parties shall proceed with Closing as scheduled. The matters shown on the Title
Commitments and Surveys which Buyer approves or is deemed to approve pursuant to
this Section 6.3 shall constitute Permitted Exceptions.

     6.4 Inspection Period.

     (a) During the Inspection Period, Buyer may conduct a due diligence review
of the Projects, including, without limitation, obtaining such engineering,
environmental and such other tests and reports as it may deem necessary and
reviewing the documents to be provided by Sellers pursuant to Section 6.1. If
for any reason during the Inspection Period Buyer determines, in its sole and
absolute discretion, that it does not desire to purchase the Projects, then
Buyer may by notice to Sellers in writing prior to the expiration of the
Inspection Period terminate this Agreement in its entirety, in which case the
Earnest Money shall be returned to Buyer. Failure of Buyer to provide such
notice by such date shall constitute a waiver by Buyer of any right to terminate
this Agreement pursuant to the terms of this Section 6.4(a).

     (b) Except as provided in Section 12.5, any information regarding the
Projects provided to Buyer by Sellers and any information acquired by Buyer in
connection with this Agreement or Buyer’s investigation of the Projects shall
constitute confidential information, and Buyer agrees not to disclose this
confidential information, or any of the provisions, terms or conditions thereof,
to any party outside of Buyer’s organization except its attorneys, accountants,
lenders or investors and other authorized agents (collectively, the “Permitted
Outside Parties”). Buyer further agrees that the confidential information shall
be disclosed and exhibited only to those persons within Buyer’s organization or
to the Permitted Outside Parties who are responsible for determining the

9



--------------------------------------------------------------------------------



 



feasibility of Buyer’s acquisition of the Projects and who have agreed to
preserve the confidentiality of such information as required herein. If this
Agreement is terminated for any reason, Buyer shall upon Sellers’ request
deliver to Sellers all information, data, studies and tests regarding the
Projects which Sellers previously provided to Buyer. Buyer shall also upon any
Sellers’ request deliver to Sellers any environmental, physical and other third
party reports relating to the Projects and obtained by Buyer from parties other
than Sellers, provided Sellers reimburse Buyer for Buyer’s actual costs related
thereto.

     (c) Buyer shall endeavor to give Sellers reasonable prior written notice
(at least 24 hours) of its intention to conduct any inspections of the Projects,
which notices shall specify the date and approximate time that Buyer or its
representatives are scheduled to arrive at the applicable Project, and each
Seller shall have the right to have representatives of such Seller present at
any inspections. Buyer shall be liable for all damage or injury to any person or
property resulting from any such inspection, whether occasioned by the acts of
Buyer or any of its employees, agents, representatives or contractors, and Buyer
shall indemnify, defend and hold harmless Sellers from any liability resulting
therefrom.

Article VII.

REPRESENTATIONS AND WARRANTIES

     7.1 Sellers’ Representations. Each Seller represents, warrants and
covenants (as to itself, but not as to any other Seller) to Buyer that:

     (a) Seller is a duly formed and validly existing entity in good standing
under the laws of its state of organization, is qualified to do business in the
state(s) in which it is legally required to be so qualified and its owners are
as set forth on Schedule 3 – Ownership Structure.

     (b) Except as provided in Section 7.6(a) hereto, Seller has taken all
necessary action and obtained all necessary consents to authorize its execution,
delivery and performance of this Agreement, and this Agreement is enforceable
against Seller.

     (c) This Agreement and the transactions contemplated hereby do not conflict
with existing laws or with any Contracts or other documents or agreements to
which Seller is a party.

     (d) There is no legal action pending against or with respect to Seller
which would materially affect the ability of Seller to carry out the
transactions contemplated by this Agreement.

     (e) There is no currently pending, or to Seller’s knowledge threatened,
litigation relating to the Projects owned by Seller, except as set forth on
Schedule 8 – Pending Litigation.

10



--------------------------------------------------------------------------------



 



     (f) No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending or contemplated against
Seller.

     (g) Seller is not a foreign person within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended.

     (h) The rent rolls and Project operating statements delivered or to be
delivered pursuant to Section 6.1 are true and correct in all material respects
as of the date thereof.

     (i) Seller has not received any written notice of any violation of any law,
zoning ordinance, municipal ordinance, code, or regulation (including any
environmental law or regulation) affecting the Projects owned by Seller which
has not been cured, nor has Seller received any written notice of any existing
or threatened condemnation action involving any such Project.

     (j) Seller is not subject to any commitment, obligation or agreement to
sell any Project of Seller (including but not limited to, any right of first
refusal or option to purchase granted to a third party), which would or could
prevent Seller from completing the transfer of any Project under this Agreement
or which would bind Buyer subsequent to Closing.

     (k) The Leases listed on the rent rolls are all of the leases affecting
Seller’s Projects, and the copies thereof which have been or will be delivered
to or made available to Buyer pursuant to Section 6.1 are true and correct in
all material respects.

     (l) The copies of the Contracts delivered or to be delivered to Buyer
pursuant to Section 6.1 are true and correct in all material respects.

     (m) Except as to be disclosed to Buyer in writing within ten (10) days
after the Effective Date, Seller has not distributed or authorized the
distribution of any localized, mass or direct marketing mailing which provides
any coupons, discounts or other rental concessions, rebates or free rent for any
new or existing tenants of any Project which would be effective after the
Closing Date.

     (n) Seller has all right and capacity to cause the sale, transfer and
assignment of the Leases to Buyer and to Seller’s knowledge, (i) Seller has duly
and punctually kept, observed and performed all of the material obligations,
terms, covenants, conditions and warranties of the Leases to be kept, observed
and performed; (ii) the Leases are valid and in full force and effect and have
not been amended except in the ordinary course of business; (iii) Seller has not
collected any rent for more than one (1) month in advance under any Leases which
are in effect on the Closing Date except as disclosed in the rent rolls provided
to Buyer; (iv) except for written Leases, there are no other leases of the
Projects; (v) Seller has not received any notification and has no knowledge of
any pending or threatened action, whether voluntary or involuntary in bankruptcy
against any of the tenants; (vi) except for the tenants identified on the rent
roll delivered pursuant to Section 6.1, there are no tenants in possession of
the Projects on the Closing Date except for tenants who occupy the Projects
pursuant to Leases executed in the ordinary course of

11



--------------------------------------------------------------------------------



 



business after the date of such report, and (vii) except as indicated in the
Leases made available to Buyer, there are no security deposits.

     (o) To Seller’s knowledge Seller is not in default under any of the
Assumable Loans and each Assumable Loan is assumable, subject to the lender’s
consent.

     (p) Management Company has the full right, power and authority to grant a
license to Buyer in the Trade Names. Management Company does not use the Trade
Names by consent of any other person or entity, and, except for its other
licensing agreements, Management Company owns the Trade Names free and clear of
any attachments, liens, claims, encumbrances or agreements.

     7.2 Buyer’s Representations. Buyer represents, warrants and covenants to
Sellers that:

     (a) Buyer is a duly formed and validly existing limited partnership in good
standing under the laws of the State of Delaware.

     (b) Buyer has taken all necessary action and obtained all necessary
consents to authorize Borrower’s execution, delivery and performance of this
Agreement and all of the transactions contemplated hereby, and this Agreement is
binding upon and enforceable against Buyer.

     (c) This Agreement and the transactions contemplated hereby do not conflict
with existing laws or with any contracts to which Buyer is a party.

     (d) There is no legal action pending against Buyer which would materially
affect the ability of Buyer to carry out the transactions contemplated by this
Agreement.

     (e) No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending or contemplated against
Buyer.

     7.3 Survival. All of the representations, warranties and covenants of
Sellers, Principals and Buyer contained in this Agreement or in any of the
documents listed in Article IX or otherwise executed by Buyer or Sellers at
Closing (the “Closing Documents”) are material and all shall survive the Closing
Date or termination of this Agreement.

     7.4 Disclaimer. THE TRANSFER OF THE PROJECTS AS PROVIDED FOR HEREIN IS MADE
ON AN “AS IS”, “WHERE IS” CONDITION AND BASIS.

     7.5 Sellers’ and Principals’ Representations as to Securities Matters;
Transfer Restrictions. Each Seller and each Principal represents, warrants and
covenants (as to itself, but not as to any other Seller or Principal) to Buyer
as follows:

     (a) Such Seller or Principal acknowledges that Buyer intends the offer and
issuance of the Class B Units to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws by virtue of

12



--------------------------------------------------------------------------------



 



(i) the status of such Seller or Principal as an “accredited investor” within
the meaning of the federal securities laws, and (ii) Regulation D promulgated
under Section 4(2) of the Securities Act (“Regulation D”), and that Buyer will
rely in part upon the representations and warranties made by such Seller or
Principal in this Agreement in making the determination that the offer and
issuance of the Class B Units qualify for exemption under Rule 506 of
Regulation D as an offer and sale only to “accredited investors.”

     (b) Such Seller or Principal is an “accredited investor” within the meaning
of the federal securities laws.

     (c) Such Seller or Principal will acquire the Class B Units for its own
account and not with a view to, or for sale in connection with, any
“distribution” thereof within the meaning of the Securities Act (except, in the
case of Class B Units received by a Seller, for the distribution of such Class B
Units to a Principal). Such Seller or Principal does not intend or anticipate
that it will rely on this investment as a principal source of income.

     (d) Such Seller or Principal has sufficient knowledge and experience in
financial, tax and business matters to enable him/her to evaluate the merits and
risks of investment in the Class B Units. Such Seller or Principal has adequate
means of providing for such Seller’s or Principal’s current and anticipated
financial needs and contingencies, has the ability to bear the economic risk of
acquiring the Class B Units for an indefinite period of time and has no need for
liquidity in the Class B Units and could afford loss of all such investment.
Such Seller or Principal acknowledges that (i) the transactions contemplated by
this Agreement involve complex tax consequences for such Seller or Principal,
and such Seller or Principal is relying solely on the advice of his/her own tax
advisors in evaluating such consequences, (ii) Buyer has not made (nor shall it
be deemed to have made) any representations or warranties as to the tax
consequences of such transaction to such Seller or Principal, (iii) any
references in this Agreement to the intended tax effect of the transactions
contemplated hereby shall not be deemed to imply any representation by Buyer as
to a particular tax effect that may be obtained by such Seller or Principal and
(iv) neither Buyer nor its agents, employees or any other person acting on its
behalf has rendered or will render any investment, securities, accounting or tax
advice to such Seller or Principal, and such Seller or Principal is neither
subscribing for nor acquiring the Class B Units in reliance upon or with the
expectation of any such advice. Such Seller or Principal remains solely
responsible for all tax matters relating to such Seller or Principal.

     (e) Such Seller or Principal has been supplied with, or had access to,
information to which a reasonable investor would attach significance in making
an investment decision to acquire the Class B Units (including an information
statement comprised of recent SEC filings) and any other information such Seller
or Principal has requested. Such Seller or Principal has had an opportunity to
ask questions and receive answers concerning the terms and conditions of the
offering of Class B Units contemplated hereby.

13



--------------------------------------------------------------------------------



 



     (f) Such Seller or Principal acknowledges that such Seller or Principal is
aware that there are substantial restrictions on the transferability of the
Class B Units and that the Class B Units will not be registered under the
Securities Act or any state securities laws, and such Seller or Principal has no
right to require that they be so registered. Such Seller or Principal agrees
that any Class B Units it acquires will not be sold in the absence of
registration unless such sale is exempt from registration under the Securities
Act and applicable state securities laws. Such Seller or Principal acknowledges
that such Seller or Principal shall be responsible for compliance with all
conditions on transfer imposed by any securities authority and for any expenses
incurred by Buyer for legal or accounting services in connection with reviewing
such a proposed transfer or issuing opinions in connection therewith.

     (g) Such Seller or Principal understands that no federal agency (including
the Securities and Exchange Commission), state securities commission or other
regulatory authority has passed upon or will pass upon, or endorse the merits
of, an investment in the Class B Units.

     (h) Such Seller or Principal understands that there is no established
public, private or other market for the Class B Units acquired by such Seller or
Principal hereunder and it is not anticipated that there will be any public,
private or other market for such Class B Units in the foreseeable future.

     (i) Such Seller or Principal understands that Rule 144 promulgated under
the Securities Act is not currently available with respect to the sale of
Class B Units.

     (j) Such Seller or Principal acknowledges that any certificate evidencing
Class B Units shall bear the following legend:

     (1) “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED
UNDER THE SECURITIES LAWS OF ANY STATES AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF
UNDER SUCH ACT OR AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY IN FORM
AND SUBSTANCE TO U-STORE-IT, L.P. AND ITS COUNSEL, TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR SUCH STATES OR THAT SUCH
TRANSACTION COMPLIES WITH THE RULES PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION UNDER SAID ACT OR SUCH STATES.”

     (2) “THE SECURITIES HEREBY REPRESENTED ARE SUBJECT TO, AND MAY NOT BE
TRANSFERRED WITHOUT COMPLYING WITH, CERTAIN RESTRICTIONS ON TRANSFER CONTAINED
IN THAT CERTAIN AGREEMENT OF LIMITED

14



--------------------------------------------------------------------------------



 



PARTNERSHIP OF U-STORE-IT, L.P., A COPY OF WHICH MAY BE INSPECTED AT THE OFFICES
OF U-STORE-IT, L.P.”

     7.6 Sellers’ Representations as to Required Approvals. Each Seller
represents, warrants and covenants to Buyer as follows:

     (a) Such Seller has taken all necessary action and obtained all necessary
consents to authorize its execution, delivery and performance of this Agreement,
and this Agreement is enforceable against such Seller. If approval of or consent
to the execution, delivery or performance of this Agreement is required to be
obtained from the limited partners or other equity holders of such Seller under
the partnership agreement, limited liability company agreement or other
organizational document or contractual arrangement applicable to such Seller,
then such approval or consent has been obtained, except for the Sellers listed
in Schedule 9 – Section 7.6 Sellers attached hereto (and any such approval or
consent related to each Seller listed in Schedule 9 – Section 7.6 Sellers shall
be obtained by such Seller prior to the Closing Date). Such Seller complied with
all applicable laws and all requirements of any such partnership agreement,
limited liability company agreement or other organizational document or
contractual arrangement applicable to such Seller in connection with obtaining
any such approval or consent. Any materials provided to the limited partners or
other equity holders of such Seller in connection with obtaining any such
approval or consent complied with all applicable laws, including Rule 10b-5
under the Securities Exchange Act of 1934, as amended.

     (b) Such Seller shall comply with all requirements of any partnership
agreement, limited liability company agreement or other organizational document
or contractual arrangement applicable to such Seller in connection with the
receipt and further distribution of the Seller Cash Consideration, Seller Unit
Consideration and, if applicable, Seller Make-Whole Cash Consideration for such
Seller.

Article VIII.

FUTURE OPERATIONS

     From the Effective Date of this Agreement until the Closing or earlier
termination of this Agreement:

     8.1 Maintenance. Sellers shall keep and maintain the Land and Improvements
and the Tangible Personal Property in the same condition at the respective
Projects existing as of the Effective Date, reasonable wear and tear, casualty
and condemnation (and, with respect to the Tangible Personal Property,
disposition in the ordinary course of business) excepted and to continue to
operate the Projects in the ordinary course consistent with past practices.

     8.2 Contracts. Sellers shall perform all of their material obligations
under the Contracts prior to Closing. Sellers may, without the consent of Buyer,
terminate, modify, enter into, or renew any Contract in the ordinary course of
business, provided that (i) any new Contract is cancelable on or before Closing
and (ii) Sellers shall not terminate any yellow page advertising before Closing.
Buyer shall notify Sellers prior to the end of the Inspection Period if Buyer

15



--------------------------------------------------------------------------------



 



wants any Contracts terminated prior to Closing. With respect to any Contracts
as to which Buyer does not notify Sellers within such time, Buyer shall assume
each such Contract at Closing, and any expenses or fees with respect thereto
shall be prorated as of the Closing Date. Sellers agree that the management
contracts with respect to the Projects will be terminated at Sellers’ expense at
or before Closing unless Buyer and Sellers have otherwise entered into an
agreement for Sellers (or their designated entity) to continue to manage the
Projects for Buyer after Closing. Notwithstanding the foregoing, Buyer shall
enter into a management agreement, effective as of the Closing Date, with a
Seller designated entity for the management of the Projects identified as
Lakewood Business Center and Oracle Business Plaza, each in Tucson, Arizona, in
the form of Exhibit B — Form of Management Agreement attached hereto.

     8.3 Leasing of Space. Sellers shall perform all of their obligations under
the Leases prior to Closing. Sellers shall be entitled to modify, amend, enter
into, and renew any Leases in the ordinary course of business, provided that all
Leases are on Sellers’ standard form and are negotiated at arms-length with
third parties that are not controlled by or under common control with Sellers.
Notwithstanding the foregoing, after the expiration of the Inspection Period
Sellers shall not modify, amend, enter into or renew any non mini-storage leases
without the consent of Buyer, which consent will not be unreasonably withheld or
delayed.

     8.4 Financing of Projects. Sellers have represented to Buyer that Sellers
have (i) entered into a loan commitment dated November 23, 2004 (“Loan
Commitment”) with Aegon USA Realty Investment Advisors, Inc. (“Lender”) to
provide financing in the amount of $75,000,000 to be secured by the Projects
identified on Schedule 7 – Aegon Projects attached hereto (“Aegon Refinancing”).
Buyer agrees at the Closing (i) to reimburse Sellers up to $230,000 for actual
costs incurred by Sellers in underwriting and financing fees in connection with
the Aegon Refinancing, for which Sellers shall provide Buyer reasonable
supporting documentation and (ii) provided Aegon consents in writing to Buyer’s
assumption of Sellers’ rights under the Loan Commitment on terms no less
favorable to Buyer and if so required by Lender, to provide Lender (a) a letter
of credit in an amount not to exceed $2,250,000 in replacement of a letter of
credit previously provided by Sellers to Lender, and (b) a fully refundable
security deposit in an amount of not to exceed $750,000, in replacement of the
security deposit provided by Sellers to Lender, in each instance to secure the
Aegon Refinancing.

     8.5 Sale Agreements, Options, Etc. Sellers shall not enter into any
contract to sell or grant any option to purchase any portion of any Project, nor
enter into any lease of all or substantially all of any Project except with
respect to any Project(s) for which this Agreement has been terminated.

     8.6 Discount Promotions. Sellers shall not, without the consent of Buyer,
distribute or authorize the distribution of any localized, mass or direct
marketing mailing which provide any coupons, discounts or other rental
concessions, rebates or free rent for any new or existing tenants of any Project
which would be effective after the Closing Date.

     8.7 Estoppels. Sellers shall obtain from the tenants under any non-storage
leases of 5,000 or more square feet estoppel certificates in form prepared, or
approved by, Buyer.

16



--------------------------------------------------------------------------------



 



Article IX.

CLOSING

     9.1 Date and Place of Closing. Subject to the satisfaction or waiver of all
material conditions to either party’s obligation to consummate the transfer and
acquisition of the Projects, the Closing shall take place on the Closing Date at
the Place of Closing specified in Article I above.

     9.2 Items to be Delivered at Closing.

     (a) By Sellers. At or prior to Closing, Sellers shall deliver or cause to
be delivered to Buyer, through escrow, each of the following items:

     (i) For each Project, a properly executed special or limited warranty deed
in the form of Exhibit E hereto.

     (ii) An executed Bill of Sale and Assignment in the form of Exhibit F -
Form of Bill of Sale and Assignment hereto and fully executed title transfer
documentation for all motor vehicles to be transferred hereby as required by
applicable state law.

     (iii) An executed Assignment of Leases, Intangible Property, Contracts and
Assumption Agreement in the form of Exhibit G — Form of Assignment of Leases,
Intangible Property, Contracts and Assumption Agreement hereto (“Assignment and
Assumption”).

     (iv) A Limited Partner Acceptance in the form attached hereto as Exhibit H
– Form of Limited Partner Acceptance executed by each Seller with respect to the
Seller Unit Consideration applicable to such Seller (provided, however, that if
any Seller desires for the Seller Unit Consideration issuable to it pursuant to
Section 4.3 to be issued to Principals that are direct or indirect equity owners
of such Seller, as described on Schedule 10 — Allocation of Seller Unit
Consideration, then each such Principal shall execute such a Limited Partner
Acceptance in lieu of such Seller).

     (v) Any customary certificates and affidavits that may be required in the
normal course by Title Company, duly executed by Sellers.

     (vi) A Non-foreign Certification of Entity Transferor from Sellers or other
evidence satisfying the requirements of Section 1445 of the Internal Revenue
Code.

     (vii) An executed certificate in the form of Exhibit I — Form of
Recertification of Representations and Warranties hereto recertifying the
representations and warranties set forth in Section 7.1 above as of the Closing
Date.

17



--------------------------------------------------------------------------------



 



     (viii) Updated rent rolls for all Projects dated as of the end of the day
prior to the Closing Date.

     (ix) The closing statement(s) for this transaction (the “Closing
Statements”) executed by Sellers.

     (x) The originals (or clean and legible copies) of all of the Leases, which
shall be made available to Buyer at the Projects, and Contracts in the
possession of Seller.

     (xi) All of any keys in Sellers’ possession relating to the Projects and a
written copy of all security alarm codes, if any.

     (xii) Notices in the form of Exhibit J — Form of Notice to Vendors hereto
notifying the vendors under the Contracts to be assumed by Buyer of the transfer
of the Projects.

     (xiii) Notices in the form of Exhibit K — Form of Notice to Tenants hereto
notifying the tenants of the transfer of the Projects.

     (xiv) A Non-Competition Agreement in the form of Exhibit L — Form of
Non-Competition Agreement hereto executed by Sellers and the individuals
identified therein.

     (xv) Any transfer declaration or other documentation or forms required to
comply with any state and/or local transfer tax requirements as to the
transactions contemplated by this Agreement, duly executed by Sellers, if
necessary.

     (xvi) Evidence of Sellers’ authority to consummate this transaction.

     (xvii) An agreement between Buyer and Sellers’ designee pursuant to which
Buyer shall use Sellers’ call center located at Online Self Storage, Inc., 3827
N. Oracle Road, Tucson, Arizona, for a period of two (2) years from the Closing
Date, for which Buyer shall pay Sellers’ designee $20,000 per month (“Use
Agreement”).

     (b) By Buyer. At or prior to Closing, Buyer shall deliver to Sellers, or
cause to be delivered to Sellers, through escrow, each of the following items:

     (i) The Assignment and Assumption executed by Buyer.

     (ii) Limited Partner Acceptances in the form attached hereto as Exhibit H –
Form of Limited Partner Acceptance executed by Buyer with respect to the Seller
Unit Consideration applicable to each Seller (provided, however, that if any
Seller desires for the Seller Unit Consideration issuable to it pursuant to
Section 4.3 to be issued to Principals that are direct or indirect equity owners
of such Seller, as described on Schedule 10 — Allocation of Seller Unit
Consideration,

18



--------------------------------------------------------------------------------



 



then Buyer shall execute such a Limited Partner Acceptance with respect to each
such Principal).

     (iii) Any customary certificates and affidavits that may be required in the
normal course by Title Company, duly executed by Buyer.

     (iv) A certificate in the form of Exhibit I – Form of Recertification of
Representations and Warranties hereto recertifying the representations and
warranties set forth in Section 7.2 above as of the Closing Date.

     (v) The Closing Statements executed by Buyer.

     (vi) The Seller Unit Consideration and Seller Cash Consideration in Current
Funds.

     (vii) Evidence of Buyer’s authority to consummate this transaction.

     (viii) The Non-Competition Agreement executed by Buyer.

     (ix) Any transfer declaration or other documentation or forms required to
comply with any state and/or local transfer tax requirements as to the
transactions contemplated by this Agreement, duly executed by Buyer, if
necessary.

     (x) The Use Agreement executed by Buyer.

     (c) By Designated Principals. At or prior to Closing, Designated Principals
shall cause to be delivered to Buyer, through escrow, a license agreement in the
form of Exhibit C – Form of License Agreement, executed by the Management
Company.

     9.3 Title Policies. Within thirty (30) days after the Closing occurs and
all documents delivered at the Closing that are intended to be recorded are so
recorded and returned to the Title Company, the Title Company shall deliver the
Title Policies to Buyer, subject only to the Permitted Exceptions. The
provisions of this Section 9.3 shall survive the Closing. Notwithstanding the
foregoing, at Closing, the Title Company shall deliver to Buyer endorsements to
the Title Commitments or a “mark-up” of the same, in a manner satisfactory to
Buyer such that as of the Closing Date and payment of the Acquisition Value,
Buyer has the full protection of the Title Policies.

Article X.

CLOSING COSTS AND PRORATIONS

     10.1 Closing Costs. Sellers and Buyer shall each pay their respective
attorneys’ fees. Buyer shall pay, subject to Sellers’ contributions provided in
clause (a) below, (i) the costs of Buyer’s inspections (including environmental
and engineering) and other due diligence, (ii) the cost of the premiums for the
title policies and for extended coverage, (iii) the cost of the Surveys,
including any updates thereto, (iv) the title premiums for any endorsements to
the title policies,

19



--------------------------------------------------------------------------------



 



(v) one-half of all fees and costs associated with the Loan Assumptions,
exclusive of Buyer’s and Sellers’ respective attorney’s fees, (vi) one-half of
the cost of the escrow closing fees, and (vii) the cost of recording the deeds
for the Projects. Sellers shall pay (a) $6,000 per Project for the cost of
premiums for the title policies, the Surveys and Phase I environmental
assessments, reduced, however, to the extent of any verifiable reduction in such
costs (to the extent of one-half of the costs of such verifiable reduction) by
virtue of Sellers’ providing title work, surveys and/or inspection reports of
recent date, i.e. not earlier than January 1, 2003, that are in form reasonably
acceptable to Buyer, (b) one-half of all fees and costs associated with the Loan
Assumptions, (c) one-half of the cost of the escrow closing fees, and (d) all
transfer taxes, conveyance fees or deed or documentary stamp taxes due in
connection with the sale of the Projects. Sellers shall also pay the investment
banking/brokerage fee of National Self Storage Management, Inc.

     10.2 Prorations.

     (a) All rents, income and all other operating expenses (except utilities)
with respect to the Projects for the month in which the Closing occurs, and real
estate and personal property taxes and other assessments with respect to the
Projects for the year in which the Closing occurs, shall be prorated to the date
of Closing (i.e. such that revenues and expenses through and including the day
before the date of Closing shall be Sellers’ and revenues and expenses on the
date of Closing and thereafter shall be Buyer’s) in the manner set forth in this
Section 10.2. Sellers shall provide to Buyer a credit for all security deposits
held by Sellers under the Leases. Sellers shall also provide to Buyer a credit
for all security deposits held in connection with any property managers’
occupation of managers’ apartments located at the Projects.

     (b) Sellers shall pay or cause to be paid to Buyer at Closing, the amount
of the prepaid rents paid to Sellers by tenants as of the Closing Date. Except
as hereinafter provided, no proration shall be made for rents delinquent as of
the Closing Date (“Delinquent Rents”). At Closing, Buyer shall pay Sellers an
amount equal to ninety percent (90%) of Delinquent Rents of Non-Defaulting
Tenants which are delinquent thirty (30) days or less. As used herein,
Non-Defaulting Tenants means tenants who are currently not more than thirty
(30) days delinquent in the payment of rent. Any Delinquent Rents collected
after Closing shall belong exclusively to Buyer and all rights to pursue
collection of such amounts shall vest solely in Buyer.

     (c) Real estate taxes and personal property taxes (if any) shall be
prorated as of the Closing Date based on the most recent ascertainable real
estate tax rate and assessor’s valuation and shall not be reprorated. Sellers
shall pay, at Closing, any and all obligations and assessments, if any, arising
from any road district or municipal utility district affecting the Projects, or
for any special assessments relating to the Projects. Sellers shall retain all
rights with respect to any refund of taxes applicable to any period prior to the
Closing Date, and Buyer shall deliver to Sellers any amounts received by Buyer
with respect thereto after Closing.

     (d) Sellers will obtain the return of any utility deposits maintained by
Sellers with respect to the Projects and Buyer shall be responsible for making
any required replacement utility deposits.

20



--------------------------------------------------------------------------------



 



     (e) All other operating expenses (including utility charges and all
expenses under any Contracts assumed by Buyer and any prepaid yellow page
listing expenses) with respect to the Projects shall be prorated at Closing.

Article XI.

DEFAULTS AND REMEDIES

     11.1 Sellers’ Default; Buyer’s Sole Remedies. If, after written demand, any
Seller fails to consummate this Agreement in accordance with its terms (other
than by reason of (i) Buyer’s breach of any of its representations or warranties
contained in this Agreement; (ii) Buyer’s continuing default of any of its
material covenants hereunder after ten (10) days’ prior written notice of such
default; (iii) a termination of this Agreement by Sellers or Buyer pursuant to a
right to do so expressly provided for in this Agreement, except by reason of a
default by either party or (iv) failure by Buyer to deliver the items required
under Section 9.2(b)), Buyer may either (1) terminate this Agreement by written
notice to Sellers, in which event the Earnest Money shall be returned to Buyer,
or (2) pursue specific performance of this Agreement. In the event of any
Seller’s continuing default after Closing in any of its representations,
warranties or covenants in this Agreement which survive Closing or any documents
delivered by any Seller at Closing, and such default continues for more than
thirty (30) days after written notice of such default from Buyer, Buyer shall be
entitled to pursue its remedies available at law or in equity.

     11.2 Buyer’s Default; Sellers’ Sole Remedies. If after written demand,
Buyer fails to consummate this Agreement in accordance with its terms (other
than by reason of (i) Sellers’ or Principals’ breach of any of its
representations or warranties contained in this Agreement; (ii) Sellers’ or
Principals’ continuing default of any of its material covenants after ten
(10) days’ prior written notice of such default; (iii) a termination of this
Agreement by Sellers or Buyer pursuant to a right to do so expressly provided
for in this Agreement, except by reason of a default by either party; or
(iv) failure by Sellers to deliver the items required under Section 9.2(a)),
Sellers may receive and retain the Earnest Money as liquidated damages (and not
as a penalty) for breach of this Agreement. Such amount is agreed upon by and
between Sellers and Buyer as liquidated damages, due to the difficulty and
inconvenience of ascertaining and measuring actual damages, and the uncertainty
thereof. In the event of Buyer’s continuing default after Closing in any of its
representations, warranties or covenants in this Agreement which survive Closing
or any documents delivered by Buyer at Closing, and such default continues for
more than thirty (30) days after written notice of such default from Sellers,
Sellers shall be entitled to pursue any remedies available at law or in equity.

     11.3 Indemnification. Each Seller agrees to indemnify, defend, protect and
hold harmless Buyer from and against any and all suits, actions, proceedings,
demands, claims, liabilities, obligations, fines, penalties, liens, judgments,
losses, injuries, damages, settlement expenses or costs of whatever kind or
nature, whether direct or indirect, including, without limitation, attorneys’
and experts’ fees and expenses, in connection or resulting from any breach of
any representation, warranty, covenant or agreement made herein by such Seller.

     Each Principal agrees to indemnify, defend, protect and hold harmless Buyer
from and against any and all suits, actions, proceedings, demands, claims,
liabilities, obligations, fines,

21



--------------------------------------------------------------------------------



 



penalties, liens, judgments, losses, injuries, damages, settlement expenses or
costs of whatever kind or nature, whether direct or indirect, including, without
limitation, attorneys’ and experts’ fees and expenses, in connection or
resulting from any breach of any representation, warranty, covenant or agreement
made herein by such Principal.

     The Schomac Group, Inc. agrees to indemnify, defend, protect and hold
harmless Buyer from and against any and all suits, actions, proceedings,
demands, claims, liabilities, obligations, fines, penalties, liens, judgments,
losses, injuries, damages, settlement expenses or costs of whatever kind or
nature, whether direct or indirect, including, without limitation, attorneys’
and experts’ fees and expenses, in connection or resulting from any breach of
any representation, warranty, covenant or agreement made herein by any Seller or
Principal.

     Buyer shall have the right to deduct amounts owed to it by any Seller or
Principal under this Section 11.3 against any distributions payable with respect
to Class B Units issued hereunder to such Seller or Principal (or the related
Class A Units). This Section 11.3 shall survive the Closing.

Article XII.

MISCELLANEOUS PROVISIONS

     12.1 Partial Redemption of Units. Buyer, at the written request of one or
more Sellers and Principals (collectively, the “Participating
Sellers/Principals”), shall form a Buyer Subsidiary (as defined below) and cause
the Buyer Subsidiary to purchase one or more real properties (collectively, the
“New Seller Real Property”) designated by such Participating Sellers/Principals,
and the Buyer thereafter shall distribute all of the equity of such Buyer
Subsidiary to such Participating Sellers/Principals in redemption of Class B
Units (or related Class A Units) of such Participating Sellers/Principals, all
on and subject to the following terms and conditions:

     (a) The Participating Sellers/Principals shall notify Buyer of their intent
to engage in the transaction contemplated by this Section 12.1 no less than
90 days prior to the date (the “Purchase/Redemption Date”) for the purchase of
the New Seller Real Property and the redemption of the Class B Units (or related
Class A Units);

     (b) The purchase price for the New Seller Real Property (net of any
indebtedness relating to such New Seller Real Property to be assumed (any such
indebtedness, the “New Seller Real Property Indebtedness”)), together will all
transaction costs required to be paid in connection with the acquisition of the
New Seller Real Property (the “New Seller Real Property Purchase Price”), (i)
shall be no more than $20,000,000, except as set forth in the last sentence of
this Section 12.1(b), (ii) shall be no less than $2,000,000, and (iii) shall be
payable only in cash. Buyer shall cause a wholly-owned limited liability company
subsidiary (specifically formed for the purpose of the transaction contemplated
by this Section 12.1) (the “Buyer Subsidiary”) to purchase the New Seller Real
Property for the New Seller Real Property Purchase Price. The documentation for
the purchase of the New Seller Real Property (and, if applicable, the assumption
of any New Seller Real Property Indebtedness) shall expressly provide that
neither Buyer, the Trust nor any of their affiliates (other than the Buyer
Subsidiary) shall have any

22



--------------------------------------------------------------------------------



 



liability thereunder, and shall otherwise be in form and substance reasonably
satisfactory to Buyer. In the event that the Participating Sellers/Principals
desire to have the Buyer Subsidiary acquire New Seller Real Property where the
New Seller Real Property Purchase Price would exceed $20,000,000, Buyer and
Buyer Subsidiary shall have no obligation under this Section 12.1 unless, at the
time specified by Buyer, in its sole and absolute discretion, the Participating
Sellers/Principals shall contribute to Buyer in cash an amount equal to the
excess of the New Seller Real Property Purchase Price over $20,000,000 (which
amount shall be held and applied by Buyer Subsidiary solely for purposes of
completing the purchase of the New Seller Real Property contemplated by this
Section 12.1 and shall be returned to the Participating Sellers/Principals in
the event that such purchase is not consummated).

     (c) Immediately following the purchase by the Buyer Subsidiary of the New
Seller Real Property, Buyer shall redeem a number of Class B Units (or related
Class A Units) from the Participating Sellers/Principals equal to (i) the New
Seller Real Property Purchase Price (but not in excess of $20,000,000) divided
by (ii) the average of the closing prices for the Trust’s common shares as
reported in The Wall Street Journal for each of the 10 consecutive Trading Days
ending on the day before the Purchase/Redemption Date. As consideration for such
redemption of Class B Units (or related Class A Units), Buyer shall distribute
to the Participating Sellers/Principals all of the equity interests of the Buyer
Subsidiary pro rata based on the number of Class B Units (or related Class A
Units) to be redeemed from each Participating Seller/Principal.

     (d) The rights set forth in this Section 12.1 may only be exercised no more
than two times in any calendar year (and any Sellers or Principals who did not
participate as Participating Sellers/Principals in any of such two exercises
shall have no further rights under this Section 12.1 in such year). As well, the
rights set forth in this Section 12.1 shall terminate as of the date that is
seven years after the Closing Date.

     (e) Each Participating Seller/Principal shall deliver, concurrently with
the notice set forth in Section 12.1(a), (i) a written undertaking to indemnify,
defend, protect and hold harmless Buyer from and against any and all suits,
actions, proceedings, demands, claims, liabilities, obligations, fines,
penalties, liens, judgments, losses, injuries, damages, settlement expenses or
costs of whatever kind or nature, whether direct or indirect, including, without
limitation, attorneys’ and experts’ fees and expenses, in connection or
resulting from the indirect ownership of the New Seller Real Property and the
other transactions contemplated by this Section 12.1 and (ii) a written
acknowledgment that (A) the transaction contemplated by this Section 12.1
involves complex tax consequences for such Participating Seller/Principal, and
such Participating Seller/Principal is relying solely on the advice of his/her
own tax advisors in evaluating such consequences, (B) Buyer has not made (nor
shall it be deemed to have made) any representations or warranties as to the tax
consequences of such transaction to such Participating Seller/Principal, (C) any
references in this Agreement to the intended tax effect of the transaction
contemplated by this Section 12.1 shall not be deemed to imply any
representation by Buyer as to a particular tax effect that may be obtained by
such Participating Seller/Principal, (D) neither Buyer nor its agents, employees
or any other person acting on its behalf has rendered or will render any
investment, securities, accounting or tax advice to such Participating
Seller/Principal, and such Participating Seller/Principal is not participating
in such

23



--------------------------------------------------------------------------------



 



transaction in reliance upon or with the expectation of any such advice, and
(E) such Participating Seller/Principal remains solely responsible for all tax
matters relating to such Participating Seller/Principal.

     12.2 Broker’s Commissions. Sellers represent to Buyer that Sellers have not
authorized any broker, investment banker or finder to act on Sellers’ behalf in
connection with the acquisitions hereunder and that Sellers have not dealt with
any broker or finder purporting to act on behalf of any other party, other than
National Self Storage Management, Inc. (Robert H. Schoff, Designated Broker)
whose investment banking/brokerage fee shall be paid by Sellers. Sellers agree
to indemnify and hold harmless Buyer from and against any and all claims,
losses, damages, costs or expenses of any kind or character arising out of or
resulting from any agreement, arrangement or understanding alleged to have been
made by Sellers or on Sellers’ behalf with any broker or finder in connection
with this Agreement or the transaction contemplated hereby. Buyer represents to
Sellers that Buyer has not authorized any broker or finder to act on Buyer’s
behalf in connection with the transfers hereunder and that Buyer has not dealt
with any broker or finder purporting to act on behalf of any other party. Buyer
agrees to indemnify and hold harmless Sellers from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by Buyer or on Buyer’s behalf with any broker or finder in connection
with this Agreement or the transaction contemplated hereby. Sellers advise that
National Self Storage Management, Inc. (Robert H. Schoff, Designated Broker) is
licensed to sell real estate in the State of Arizona.

     12.3 Assignment. Buyer may not assign Buyer’s rights under this Agreement
without Sellers’ prior written consent, which consent may not be unreasonably
withheld. Notwithstanding the foregoing, Buyer may assign its rights to an
entity that is controlled directly or indirectly by Buyer or under common
control with Buyer, so long as such entity expressly assumes by written
instrument all of Buyer’s obligations arising under this Agreement. Sellers
shall have no obligation to release Buyer’s liability under this Agreement upon
any such assignment.

     12.4 Condemnation and Casualty.

     (a) Condemnation. Sellers shall promptly notify Buyer of any threatened or
commenced condemnation or eminent domain proceedings affecting any Project. In
the event that all or any “substantial portion” of a Project (as defined below
in Section 12.4(c)) shall be taken in condemnation or by conveyance in lieu
thereof or under the right of eminent domain or formal proceedings have been
initiated therefor after the Effective Date and before the Closing Date, then at
the election of Buyer by written notice thereof to Sellers within ten (10) days
after Sellers notify Buyer of the condemnation or eminent domain proceedings,
this Agreement shall be terminated as to the applicable Project (but not as to
any other Project), in which event the Acquisition Value shall be reduced by the
allocable portion thereof attributable to such Project (any such election to
terminate as to a Project and reduction of Acquisition Value being a “Project
Withdrawal”). In the event Buyer fails to timely deliver written notice of
termination as described above, Buyer shall be deemed to have elected to proceed
to close the transaction contemplated herein pursuant to the terms hereof, in
which event

24



--------------------------------------------------------------------------------



 



Sellers shall deliver to Buyer at the Closing any proceeds actually received by
Sellers attributable to such Project from such condemnation or eminent domain
proceeding or conveyance in lieu thereof and assign to Buyer Sellers’ rights to
any such proceeds not yet received by Sellers, and there shall be no reduction
in the Acquisition Value. If the taking does not involve a “substantial portion”
of the Project, as herein defined, then Buyer shall be obligated to close the
transaction contemplated herein according to the terms hereof, notwithstanding
such taking, and Sellers shall deliver to Buyer at the Closing any proceeds
actually received by Sellers attributable to such Project from such condemnation
or eminent domain proceeding or conveyance in lieu thereof and assign to Buyer
Sellers’ rights to any such proceeds not yet received by Sellers, and there
shall be no reduction in the Acquisition Value.

     (b) Casualty. Sellers shall promptly notify Buyer of any casualty affecting
any Project. In the event that all or any “substantial portion” of a Project
shall be damaged or destroyed by fire or other casualty after the Effective Date
and before the Closing Date, Buyer may, at its option, elect to have a Project
Withdrawal occur with respect to such Project by written notice thereof to
Sellers within ten (10) days after Sellers notify Buyer of the casualty and the
availability and amount of insurance proceeds. In the event Buyer does not elect
to terminate this Agreement as described above, Buyer shall proceed to close the
transaction contemplated herein pursuant to the terms hereof, in which event
Sellers shall deliver to Buyer at the Closing any insurance proceeds actually
received by Sellers attributable to such Project from such casualty, or assign
to Buyer all of Sellers’ right, title and interest in any claim under any
applicable insurance policies in respect of such casualty, together with payment
to Buyer of an amount equal to the deductible(s), if any, applicable to such
loss under the insurance policy(ies), and there shall be no reduction in the
Acquisition Value. If the casualty loss does not involve a “substantial portion”
of the Project, as defined herein, then Buyer shall be obligated to close the
transaction contemplated herein according to the terms hereof, notwithstanding
such casualty loss, and Sellers shall either (i) deliver to Buyer at the Closing
any insurance proceeds actually received by Sellers attributable to the Project
from such casualty, or (ii) assign to Buyer all of Sellers’ right, title, and
interest in any claim under any applicable insurance policies in respect of such
casualty, together with payment to Buyer of an amount equal to the
deductible(s), if any, applicable to such loss under the insurance policy(ies),
and there shall be no reduction in the Acquisition Value.

     (c) Substantial Portion Defined. For the purposes of this Section 12.4, a
taking of or casualty loss to a “substantial portion” of a Project shall be
deemed to include any taking or casualty loss which (i) is equal to or greater
than (A) 10% of the value of the Project as established by Acquisition Value
allocation for such Project, or (B) 10% of the aggregate gross number of square
feet contained in the storage facilities constituting such Project, or
(ii) involves a taking that has a material adverse effect on Buyer’s use of the
remainder of the Project, by materially adversely affecting the adequacy of
utilities, parking and/or access to the Project, the location or size of signage
for the Project, or the zoning compliance thereof.

     (d) Risk of Loss. Subject to the foregoing provisions of this Section 12.4,
risk of loss until Closing shall otherwise be borne by Sellers.

25



--------------------------------------------------------------------------------



 



     12.5 Confidential Agreement. Except as required below in Section 12.6 or by
court order or by operation of law, the terms and conditions of this Agreement
shall be treated as confidential by all parties hereto, and neither any of such
terms or conditions nor any copy of this Agreement shall be divulged or provided
to any third party other than those persons having an ownership interest in
Sellers, the parties’ respective attorneys, agents, consultants and employees
and Buyer’s lenders, if any, by any party hereto without the prior consent of
the other parties hereto. Buyer shall cause Buyer’s attorneys, agents,
consultants, employees and lenders to retain the confidentiality required
pursuant to this Section. Notwithstanding anything to the contrary contained in
this Agreement (or in any document or instrument related to this Agreement),
Buyer and U-Store-It Trust shall be permitted to (i) disclose the existence of
this Agreement and the matters set forth herein in any current report on Form
8-K, Form 10-Q, Form 10-K or registration statement of the Trust (as amended
from time to time) or as may be otherwise required under the federal securities
laws, and (ii) file this Agreement as an exhibit to such report or registration
statement or any other filings required under the federal securities laws.

     12.6 Information and Audit Cooperation. At Buyer’s request, at any
reasonable time before or after the Closing with reasonable prior notice,
Sellers shall provide to Buyer’s designated independent auditor access to the
books and records of the Projects, and all related information with respect to
the Projects for (i) the period for which Buyer or the Trust is required to have
the Projects audited under the regulations of the Securities and Exchange
Commission and (ii) any subsequent unaudited period required to be presented in
any registration statement of the Trust, and Seller shall provide to such
auditor a representation letter in substantially the form of Exhibit M – Form of
Audit Representation Letter attached hereto, in accordance with generally
accepted auditing standards. In addition, Sellers shall request that its
accountants, at Buyer’s expense and on terms and conditions mutually acceptable
to Sellers’ accountants and Buyer, (x) reformulate the audited financial
statements of Sellers with respect to the Projects in order to generate audited
financial statements and related audit reports required to be included in any
registration statement with respect to the Projects and (y) consent to use of
such reformulated statements and being named as an expert in such registration
statement. Sellers’ sole obligation under the preceding sentence shall be to
request that its accountants perform such services under the terms of the
preceding sentence, and Sellers shall not be deemed to be in default hereunder
if its accountants decline to perform such services. Sellers make no
representations or warranties and shall in no way be liable in any respect with
respect to any statements or reports so generated by its accountants.

     12.7 Notices. Any notice, approval, waiver, objection or other
communication (for convenience, referred to herein as a “notice”) required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been properly given if (a) hand delivered (effective upon delivery), (b) sent by
a nationally recognized overnight delivery service (effective one (1) business
day after delivery to such courier for overnight service) or (c) sent by
facsimile or e-mail (effective upon confirmation of transmission), in each case,
addressed in accordance with Section 1.9, or to such other or additional
addresses as either party might designate by written notice to the other party.

     12.8 Entire Agreement. This Agreement and the exhibits and schedules
attached hereto constitute the entire agreement between Sellers and Buyer, and
there are no other

26



--------------------------------------------------------------------------------



 



covenants, agreements, representations, warranties, promises, terms, provisions,
conditions, undertakings or understandings, either oral or written, between them
concerning the Projects other than those expressly herein set forth. No
subsequent alteration, amendment, change, deletion or addition to this Agreement
shall be binding upon Sellers or Buyer unless in writing and signed by Sellers
and Buyer.

     12.9 Headings. The headings, captions, numbering system, etc. are inserted
only as a matter of convenience and may under no circumstances be considered in
interpreting the provisions of this Agreement.

     12.10 Binding Effect. All of the provisions of this Agreement are hereby
made binding upon the personal representatives, heirs, successors and assigns of
all parties hereto. Where required for proper interpretation, words in the
singular shall include the plural; the masculine gender shall include the neuter
and the feminine, and vice versa. The terms “heirs, executors, administrators
and assigns” shall include “successors, legal representatives and assigns.”

     12.11 Time of Essence. Time is of the essence in each and every provision
of this Agreement.

     12.12 Unenforceable or Inapplicable Provisions. If any provision hereof is
for any reason unenforceable or inapplicable, the other provisions hereof will
remain in full force and effect in the same manner as if such unenforceable or
inapplicable provision had never been contained herein, unless such
unenforceable provision materially affects any material covenants set forth
herein.

     12.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical. To facilitate execution of this Agreement, the
parties may execute and exchange by telephone facsimile counterparts of the
signature pages.

     12.14 Attorneys’ Fees. In the event any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provision of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover and the court is specifically empowered to award reasonable attorneys’
fees, court costs and all expenses even if not taxable as court costs
(including, without limitation, all such fees, taxes, costs and expenses
incident to appellate, bankruptcy and post-judgment proceedings), incurred in
that action or proceeding, in addition to any other relief to which such party
or parties may be entitled. Attorneys’ fees shall include, without limitation,
paralegal fees, investigative fees, administrative costs, sales and use taxes
and all other charges billed by the attorney to the prevailing party.

     12.15 Authority. Each person executing this Agreement, by execution hereof,
represents and warrants that such person is fully authorized to do so, however,
the parties will cooperate in providing appropriate proof to the other party of
the authority of the signing person to bind the party.

     12.16 Time Periods. Unless otherwise expressly provided herein, all periods
for delivery or review and the like shall be determined on a “calendar” day
basis. Subject to Section

27



--------------------------------------------------------------------------------



 



1.7 hereof, if any date for performance, approval or delivery falls on a
Saturday, Sunday or legal holiday (state or federal) in the States of Arizona or
Ohio, the time therefor shall be extended to the next business day.

     12.17 No Recording. Sellers and Buyer agree that neither this Agreement, a
copy of this Agreement nor any instrument describing or referring to this
Agreement shall ever be filed of record.

     12.18 No Third Party Beneficiary. The provisions of this Agreement are for
the exclusive benefit of the Sellers and Buyer hereto and, subject to
Section 12.3, no other party shall have any right or claim against the Sellers
and Buyer, or either of them, by reason of those provisions or be entitled to
enforce any of those provisions against the Sellers and Buyer hereto, or either
of them.

     12.19 Like Kind Exchange. Each Seller may elect to exchange one or more
Projects (to the extent of the Seller Cash Consideration to be received
therefor) for other real estate of a like kind in accordance with Section 1031
of the Internal Revenue Code of 1986, as amended. To exercise any rights under
this Section, a Seller shall provide Buyer with a written statement stating such
Seller’s intent to enter into an exchange at least twenty (20) days prior to the
Closing Date. A Seller may assign its right under this Agreement to a qualified
intermediary (the “Qualified Intermediary”) for the purpose of completing such
an exchange. A Seller’s election to exchange a Project for other real estate of
a like kind shall be at no cost or liability to Buyer. Should this Agreement
become part of a Section 1031 transaction, the applicable Seller hereby agrees
that Buyer may enforce any and all representations, warranties, covenants and
other obligations of Sellers under this Agreement directly against such Seller
and/or the Qualified Intermediary, and Buyer agrees that the Qualified
Intermediary may enforce any covenants of Buyer under this Agreement directly
against Buyer. The applicable Seller shall indemnify Buyer from any and all
losses, costs, expenses, damages or liabilities sustained or incurred by reason
of Buyer’s participation in the exchange.

28



--------------------------------------------------------------------------------



 



     DATED as of the Effective Date specified in Article I.

                  BUYER:
 
                U-STORE-IT, L.P., a Delaware limited
partnership
 
                By:   U-Store-It Trust,         its general partner
 
           

      By:   /s/ Steven G. Osgood          

          Steven G. Osgood, President
and Chief Financial Officer

29



--------------------------------------------------------------------------------



 



SELLER:

     
Denver Investors, a Delaware Limited
Partnership
  Lakewood Business Center, a Delaware
Limited Partnership
By: Self Storage GP Corp., General Partner
  By: Self Storage GP Corp., General Partner
 
   
By: /s/ Dennis L. Winans
  By: /s/ Dennis L. Winans
          Dennis L. Winans, Vice President
            Dennis L. Winans, Vice President
 
   
El Paso Investors, a Delaware Limited
Partnership
  Mesa Self Storage Investors, a Delaware
Limited Partnership
By: Self Storage GP Corp., General Partner
  By: Self Storage GP Corp., General Partner
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President
 
   
Fort Lowell – NSS, a Delaware Limited
Partnership
  National Self Storage Equities, a Delaware
Limited Partnership
By: Self Storage GP Corp., General Partner
  By: MR Partner Corp., General Partner
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President
 
   
Grant Pacific Corporation
  NSS – Pima County, a Delaware Limited Partnership
By: Self Storage GP Corp., General Partner
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President
 
   
National Self Storage Tucson Nos. 10, 11, 12,
a Delaware Limited Partnership
  NSS SW Investors, LP
By: Islander (Delaware) Inc., General Partner
  By: Self Storage GP Corp., General Partner
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President

30



--------------------------------------------------------------------------------



 



     
Oracle Business Plaza Associates, a Delaware
Limited Partnership
  SGMP TV/Kolb Investors, L.P.
By: Self Storage GP Corp., General Partner
  By: Self Storage GP Corp., General Partner
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President
 
   
Sacramento Investors, a Delaware Limited
Partnership
  SGMP Houston Investors, LP
By: Self Storage GP Corp., General Partner
  By: Self Storage GP Corp., General Partner
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President
 
   
Utah Business Partners I, a Delaware Limited
Partnership
  SGMP Equity Fund I Limited Partnership
By: Self Storage GP Corp., General Partner
  By: Self Storage GP Corp., General Partner
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President
 
   
SGMP Equity Fund II Limited Partnership
  NSS Southern California, L.P.
By: Self Storage GP Corp., General Partner
  By: NSS Southern California, Inc.
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President
 
   
SGMP Synott Limited Partnership
  SSMC Mortgage Securities Trust 96-1
By: Self Storage GP Corp., General Partner
  By: SSMC Funding Corp.
 
   
/s/ Dennis L. Winans
  /s/ Dennis L. Winans
By: Dennis L. Winans, Vice President
  By: Dennis L. Winans, Vice President

31



--------------------------------------------------------------------------------



 



     
NSS Palo Verde, LP
   
By: Self Storage GP Corp., General Partner
   
 
   
/s/ Dennis L. Winans
   
By: Dennis L. Winans, Vice President
   
 
   
NSS New Mexico, Limited Partnership
   
By: MR Partner Corp., General Partner
   
 
   
/s/ Dennis L. Winans
   
By: Dennis L. Winans, Vice President
   
 
   

  DESIGNATED PRINCIPALS:
 
   

  /s/ W. Michael Schoff          

  W. MICHAEL SCHOFF
 
   

  /s/ Robert H. Schoff          

  ROBERT H. SCHOFF

The undersigned hereby execute this Agreement for purposes of Section 7.5 and
Section 11.3.

/s/ W. Michael Schoff          
W. Michael Schoff

THE SCHOMAC GROUP, INC., an Arizona Corporation

32



--------------------------------------------------------------------------------



 



/s/ Dennis L. Winans          
Dennis L. Winans, President

TEDCO, INC., an Arizona Corporation

/s/ Dennis L. Winans          
Dennis L. Winans, Vice President

Robert H. Schoff Revocable Trust Dated August 6, 2002

/s/ Robert H. Schoff          
Robert H. Schoff, Trustee

Susan A. Harris Revocable Trust Dated November 9, 1999

/s/ Susan A. Harris          
Susan A. Harris, Trustee

San Simeon Investments IV L.P.
By: RMS GP Corp., an Arizona Corporation, General Partner

/s/ Ryan M. Schoff          
Ryan M. Schoff, President

Trust B of the Charles E. Schoff Family Revocable 1975 Trust


/s/ Charles E. Schoff          
Charles E. Schoff, Trustee

33